Citation Nr: 1515260	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-31 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical expenses for services rendered at Champlain Valley Physicians Hospital in Plattsburgh, New York, (CVPH) from February 17, 2010, to March 1, 2010.


REPRESENTATION

Appellant represented by:	Veterans Legal Advocacy Group


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from May 1939 to June 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Canandaigua, New York, Department of Veterans Affairs (VA) Medical Center (MC), which denied payment or reimbursement of unauthorized medical expenses from February 12, 2010 to March 1, 2010.

In a May 2010 VAMC decision, it was determined that emergency treatment received on February 12, 2010 warranted payment or reimbursement.  Thereafter, in a supplemental statement of the case (SSOC) dated in February 2011, authorization for payment or reimbursement was permitted for treatment from February 12, 2010 through February 16, 2010.

Most recently, this matter was before the Board in June 2014 where it was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2014 remand directives, the AOJ was to obtain an opinion from a VA physician to determine whether the Veteran was stable to transfer to a VA medical facility at any point between February 17, 2010 and March 1, 2010 and to determine a date upon which the Veteran was sufficiently stable for transfer.  The physician was also to identify all medical conditions documented and treated during the above-referenced time period.

An opinion was obtained in November 2014.  The physician determined that the Veteran was medically stable and could have been transferred to a VA facility.

The Board finds that the November 2014 opinion is inadequate.  At the outset, the Board notes that the physician failed to identify the medical conditions documented and treated during the Veteran's hospitalization.  Although the physician determined that the appellant was stable to transfer to a VA hospital, he did not identify the date upon which the Veteran was sufficiently stable to transfer.  Lastly, he failed to provide a rationale to support his opinion.  

Additionally, a supplemental statement of the case was not provided as requested in the Board's previous remand instructions.  

As the June 2014 directives have not been followed, additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an opinion from a VA physician addressing the Veteran's medical stability for transfer during the period of February 17, 2010 through March 1, 2010.  The physician must review the claims file and this remand, and note such review in the medical report. 

The physician must identify all medical conditions documented and treated from February 17, 2010 through March 1, 2010.  Thereafter, the physician should address the following:

(a) Was the Veteran stable for transfer to a VA medical facility at any point between February 17, 2010 and March 1, 2010?

(b) If the answer to (a) is "yes", the physician must identify the date upon which the Veteran was sufficiently stable for transfer.

The physician must provide a complete rationale for any opinion provided.  The physician must also consider the lay statements of record.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

2. If the benefit sought on appeal is not granted, issues a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




